     Case 2:19-cv-00530-KJM-EFB Document 18 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARION CHILLIS,                                     No. 2:19-cv-0530-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    ROBERT NEUSCHMID, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 21, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis. As the

27   magistrate judge correctly notes, the operative complaint does not allege facts supporting a First

28   /////
                                                          1
     Case 2:19-cv-00530-KJM-EFB Document 18 Filed 12/02/20 Page 2 of 2


 1   Amendment claim; rather it appears focused primarily on the state’s practice with respect to
 2   telephone cards not complying with state regulations.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed August 21, 2020, are adopted in full;
 5          2. Plaintiff’s second amended complaint (ECF No. 15) is dismissed without leave to
 6   amend; and
 7          3. The Clerk is directed to close the case.
 8   DATED: December 2, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
